OPINION OF THE COURT
Memorandum.
Order unanimously modified by denying landlord’s motion to strike the jury demands and counterclaims of all tenants other than tenant Brooks; as so modified, affirmed without costs. The proceeding against tenant Brooks is severed.
Upon this record, we find that the leases of all tenants other than Rachel Brooks were in type less than eight points in depth and accordingly the jury waiver clause as well as the clause waiving counterclaims contained in said leases should not be given effect (see CPLR 4544; Koslowski v Palmieri, 98 Misc 2d 885; Sorbonne Apts. Co. v Kranz, 96 Misc 2d 396).
Buschmann, J. P., Jones and Kunzeman, JJ., concur.